Order entered October 9, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01459-CV

                      GEORGE P. BANE, INC., Appellant

                                          V.

                            JOE BALLARD, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-07758

                                      ORDER

      Before the Court is appellee’s unopposed motion for leave to file sur-reply

brief. We GRANT the motion and deem the sur-reply brief received September

17, 2020, filed as of the date of this order. The parties are cautioned that no further

briefing shall be filed unless requested by the Court.

                                               /s/   KEN MOLBERG
                                                     JUSTICE